                         IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION (AKRON)

     In re:                                  CHAPTER 7 CASE NO.: 18-52205

          SEAN SABOLESKY and                 JUDGE: ALAN M. KOSCHIK
          KERRI SABOLESKY,
                                             MOTION TO AVOID JUDICIAL LIEN
                           Debtors.          OF MIDLAND FUNDING LLC

Debtors, by and through undersigned counsel, and in support of this Motion to Avoid
Judicial Lien, state to the Court as follows:
1.       The Court has jurisdiction over this proceeding under 28 USC 1334(b).
2.       Debtors filed a petition under Chapter 7 of the Bankruptcy Code on or about
         September 13, 2018.
3.       At the time of the filing, a judicial lien was recorded against Debtors’ real estate
         which is occupied as the homestead, specifically:
              Midland Funding LLC lien number JL-201011127 recorded on 10/18/2010 in the
              amount of $4,586.96 (plus interest and costs), resulting from a judgment in case
              number 10 CV 04441 in the Akron Municipal Court of Summit County, Ohio.
4.       At the time the bankruptcy petition was filed, Debtor’s homestead was valued at
         approximately $63,960 and was encumbered by a mortgage held by Federal
         National Mortgage Association with an approximate balance of $62,960.10.
5.       Pursuant to ORC 2329.66(A)(1), Debtors are entitled to exempt $999.90 worth of
         equity in their homestead.
6.       According to the formula set forth in 11 USC 522(f)(2)(A), the judicial lien held by
         the above named creditor impairs the homestead exemption to which Debtors are
         entitled under ORC 2329.66(A)(1) and as such is avoidable pursuant to 11 USC
         522(f)(1)(A).
7.       Avoiding the judicial lien held by the above creditor is necessary for Debtors’ fresh
         start.




18-52205-amk        Doc 31     FILED 12/22/18    ENTERED 12/22/18 12:38:09        Page 1 of 2
WHEREFORE, Debtors request that this Court avoid the judicial lien held by Midland
Funding LLC in its entirety in that said lien impairs Debtors’ homestead exemption, and
grant such further relief as is just and equitable.


                                                      Respectfully submitted,

                                                      /s/ Rebecca J. Sremack
                                                      Rebecca J. Sremack #0092313
                                                      Sremack Law Firm LLC
                                                      2745 South Arlington Road
                                                      Akron, Ohio 44312
                                                      Phone: 330.644.0061
                                                      Fax: 330.644.7241
                                                      info@sremacklaw.com
                                                      Counsel for Debtors

                                CERTIFICATE OF SERVICE

I hereby certify that on December 22, 2018, a copy of the foregoing Motion to Avoid
Judicial Lien Held by Midland Funding LLC was filed electronically via this Court’s ECF
system and served upon all parties indicated on the electronic filing receipt, including:

   The Chapter 7 Trustee (Harold A. Corzin)
   The U.S. Trustee
   Edward A. Bailey, attorney for mortgagee Federal National Mortgage Association

It was also sent this same day by regular mail to the following:

   Sean and Kerri Sabolesky                           Nevenka Pavlovic
   1647 Redwood Ave.                                  c/o Midland Funding LLC
   Akron OH 44301                                     PO Box 30968
                                                      Middleburg Heights, OH 44130
   Midland Funding LLC
   2365 Northside Dr #300
   San Diego CA 92108


                                                      /s/ Rebecca J. Sremack
                                                      Rebecca J. Sremack #0092313
                                                      Counsel for Debtors




                                               2


18-52205-amk      Doc 31    FILED 12/22/18         ENTERED 12/22/18 12:38:09    Page 2 of 2
